
	
		II
		111th CONGRESS
		2d Session
		S. 3078
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mrs. Feinstein (for
			 herself, Mrs. Boxer,
			 Mr. Whitehouse, Mr. Reed, and Mr.
			 Sanders) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To provide for the establishment of a Health Insurance
		  Rate Authority to establish limits on premium rating, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Insurance Rate Authority Act of
			 2010.
		2.Ensuring that
			 consumers get value for their dollars
			(a)In
			 generalPart C of title XXVII
			 of the Public Health Service Act (42 U.S.C. 300gg–91 et seq.) is amended by
			 adding at the end the following:
				
					2793.Ensuring that
				consumers get value for their dollars
						(a)Initial rate
				review process
							(1)In
				general
								(A)EstablishmentThe
				Secretary, in conjunction with States, shall establish a uniform process for
				the review, beginning with the 2011 plan year, of potentially unreasonable
				increases in rates for health insurance coverage, which shall include
				premiums.
								(B)Electronic
				reportingThe process established under subparagraph (A) shall
				include an electronic reporting system established by the Secretary through
				which health insurance issuers shall—
									(i)report to the
				Secretary and State insurance commissioners the information requested by the
				Secretary pursuant to this subsection; and
									(ii)submit data to
				the uniform data collection system in accordance with paragraph (6)(A).
									(C)Authority of
				StatesNothing in subparagraph (A) or (B) shall be construed to
				prohibit a State from imposing additional requirements on health insurance
				issuers with respect to increases in rates for health insurance coverage,
				including with respect to reporting information to a State.
								(2)Justification
				and disclosureThe process established under paragraph (1) shall
				require health insurance issuers to submit to the Secretary and the relevant
				State a justification for a potentially unreasonable rate increase prior to the
				implementation of the increase. Such issuers shall prominently post such
				information on their Internet websites. The Secretary shall ensure the public
				disclosure of information on such increases and justifications for all health
				insurance issuers.
							(3)Health
				insurance rate authority
								(A)In
				generalThe Secretary shall establish a Health Insurance Rate
				Authority (referred to in this paragraph as the Authority) to be
				composed of 7 members to be appointed by the Secretary, of which—
									(i)at least 2
				members shall be a consumer advocate with expertise in the insurance
				industry;
									(ii)at least 1
				member shall be an individual who is a medical professional;
									(iii)at least 1
				member shall be a representative of health insurance issuers; and
									(iv)such remaining
				members shall be individuals who are recognized for their expertise in health
				finance and economics, actuarial science, health facility management, health
				plans and integrated delivery systems, reimbursement of health facilities, and
				other related fields, who provide broad geographic representation and a balance
				between urban and rural members.
									(B)RoleIn
				addition to the other duties of the Authority set forth in this subsection, the
				Authority shall advise and make recommendations to the Secretary concerning the
				Secretary’s duties under this subsection.
								(4)Corrective
				action for unreasonable rate increases
								(A)In
				generalPursuant to the procedures set forth in this paragraph,
				the Secretary or the relevant State insurance commissioner shall—
									(i)in accordance
				with the process established under paragraph (1), review potentially
				unreasonable increases in rates and determine whether such increases are
				unreasonable; and
									(ii)take action to
				ensure that any rate increase found to be unreasonable under clause (i) is
				corrected, through mechanisms including—
										(I)denial of the
				rate increase;
										(II)modification of
				the rate increase;
										(III)ordering
				rebates to consumers; or
										(IV)any other
				actions that correct for the unreasonable increase.
										(B)Required
				report; definitionThe Secretary shall ensure that, not later
				than 6 months after the date of enactment of this section, the National
				Association of Insurance Commissioners (referred to in this section as the
				Association), in conjunction with States, or other appropriate
				body, will provide to the Secretary and the Authority—
									(i)a
				report on—
										(I)State authority
				to review rates and take corrective action in each insurance market, and
				methodologies used in such reviews;
										(II)rating requests
				received by the State in the previous 12 months and subsequent actions taken by
				States to approve, deny, or modify such requests; and
										(III)justifications
				by insurance issuers for rate requests; and
										(ii)(I)a recommended
				definition of unreasonable rate increase, which shall consider a lack of
				actuarial justification for such increase; and
										(II)other recommended definitions for the
				purposes of carrying out this subsection.
										(C)Determination
				of who conducts reviews for each StateUsing the report submitted
				pursuant to subparagraph (B), the Secretary shall determine not later than 1
				year after the date of enactment of this section and periodically
				thereafter—
									(i)for which States
				the State insurance commissioner shall undertake the actions described in
				subparagraph (A)—
										(I)based on the
				Secretary’s determination that the State has sufficient authority and
				capability to deny rates, modify rates, provide rebates, or take other
				corrective actions; and
										(II)as a condition
				of receiving a grant under subsection (c)(1); and
										(ii)for which States
				the Secretary shall undertake the actions described in subparagraph (A), in
				consultation with the relevant State insurance commissioner, based on the
				Secretary’s determination that such States lack the authority and capability
				described in clause (i).
									(D)Transition
				periodUntil the Secretary makes the determinations described in
				subparagraph (C), the relevant State insurance commissioner shall, as a
				condition of receiving a grant under subsection (c)(1), carry out the actions
				described in subparagraph (A) to the extent permissible under State law.
								(5)Prioritizing
				potentially unreasonable rate increases for reviewThe Secretary
				or the relevant State insurance commissioner may prioritize—
								(A)rate increases
				that will impact large numbers of consumers;
								(B)rate reviews
				requested from States, if applicable; and
								(C)rate reviews in
				the individual and small group markets.
								(6)Annual
				report
								(A)Uniform data
				collection systemThe Secretary, in consultation with the
				Association and the Authority, shall develop, and may contract with the
				Association to operate, a uniform data collection system for new and increased
				rate information, which shall include information on rates, medical loss
				ratios, consumer complaints, solvency, reserves, and any other relevant factors
				of market conduct.
								(B)Preparation of
				annual reportUsing the data obtained in accordance with
				subparagraph (A), the Authority shall annually produce a single, aggregate
				report on insurance market behavior, which includes at least State-by-State
				information on rate increases from one year to the next, including by health
				insurance issuer and by market and including medical trends, benefit changes,
				and relevant demographic changes.
								(C)DistributionThe
				Authority shall share the annual report described in subparagraph (B) with
				States, and include such report in the information disclosed to the
				public.
								(b)Continuing rate
				review processAs a condition of receiving a grant under
				subsection (c)(1), a State, through the applicable State insurance
				commissioner, shall provide the Secretary with information about trends in rate
				increases in health insurance coverage in premium rating areas in the State, in
				accordance with the uniform data collection system established under subsection
				(a)(6)(A).
						(c)Grants in
				support of process
							(1)Rate review
				grantsThe Secretary shall carry out a program to award grants to
				States beginning with fiscal year 2010 to assist such States in carrying out
				subsection (a), including—
								(A)in reviewing and,
				if appropriate under State law, approving or taking corrective action with
				respect to rate increases for health insurance coverage; and
								(B)in providing
				information to the Secretary under subsection (b).
								(2)Funding
								(A)In
				generalThere is authorized to be appropriated to the Secretary
				$250,000,000, to be available for expenditure for grants under paragraph
				(1).
								(B)AllocationThe
				Secretary shall establish a formula for determining the amount of any grant to
				a State under this subsection. Under such formula—
									(i)the Secretary
				shall consider the number of plans of health insurance coverage offered in each
				State and the population of the State; and
									(ii)no State
				qualifying for a grant under paragraph (1) shall receive more than $5,000,000
				for a grant year.
									(d)Authorization
				of appropriationsIn addition to the amount authorized under
				subsection (c)(2), there are authorized to be appropriated to carry out this
				section $5,000,000 for fiscal year 2010 and such sums as may be necessary for
				each subsequent fiscal
				year.
						.
			(b)EnforcementTitle
			 XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is
			 amended—
				(1)in section
			 2722—
					(A)in subsection
			 (a)—
						(i)in paragraph (1),
			 by inserting and section 2793 after this part;
			 and
						(ii)in paragraph
			 (2), by inserting or section 2793 after this
			 part; and
						(B)in subsection
			 (b)—
						(i)in paragraph (1),
			 by inserting and section 2793 after this part;
			 and
						(ii)in paragraph
			 (2), by inserting or section 2793 after this part
			 each place such term appears; and
						(2)in section
			 2761—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by inserting and section 2793 after this
			 part; and
						(ii)in
			 paragraph (2)—
							(I)by inserting
			 or section 2793 after set forth in this part;
			 and
							(II)by inserting
			 and section 2793 after the requirements of this
			 part; and
							(B)in subsection
			 (b)—
						(i)by
			 inserting and section 2793 after this part;
			 and
						(ii)by
			 inserting and section 2793 after part A.
						(c)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of enactment of this Act.
			
